DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Claims 1-14 and 16-20 are currently pending.
	
	
Claim Rejections - 35 USC § 103
Claims 1-3, 5-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 10,142,160 B1) in view of Fung (US 2017/0048154 A1). 
(1) Regarding claim 1:
Adams discloses a method for end-host protocol (ECP) request (ECPRQ) processing in a software-defined network (SDN), the SDN including a plurality of forwarding elements (FE) being connected with each other (Fig. 1, 14; Fig. 8, SW1-SW6), and further being connected with a plurality of end hosts (EH) (Fig. 8, EH1 an EH2), the SDN further including an SDN controller (Fig. 8, 18) for controlling the plurality of FE, the method comprising:  providing, by the SDN controller to each respective FE of the plurality of FE, respective packet processing 
Adams does not disclose performing an optimization phase, the optimization phase including installing special forwarding rules to reduce the load of the packets sent to the SDN controller, wherein the processing, by the recipient FE, the received ECPRQ according to the respective packet processing rules installed on the recipient FE by the SDN controller comprises: extracting, by the recipient FE, a destination IP address from the received ECPRQ, determining, by the recipient FE, that the destination IP address extracted from the received ECPRO matches an IP address in the respective address mapping table provided to the recipient FE by the SDN controller, computing, by the recipient FE, an ECP response (ECPR), and transmitting, by the recipient FE. the ECP response to the sender EH.
Fung teaches performing a optimization phase including installing special forwarding rules to reduce the load of packets sent to a SDN controller (paragraph [0058], “To offload the controller from generating many ARP replies for switches in the switch fabric, as an alternative embodiment, it might be desirable to have the switch generate the ARP reply locally”); and a switch receives a ARP request, extracts a destination IP address of the received ARP request, determines that the destination IP address matches an IP address in an address mapping table provided by a SDN controller, computes a ARP response, and transmits the response to a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Adams in view of Fung to include the features that performing an optimization phase, the optimization phase including installing special forwarding rules to reduce the load of the packets sent to the SDN controller, wherein the processing, by the recipient FE, the received ECPRQ according to the respective packet processing rules installed on the recipient FE by the SDN controller comprises: extracting, by the recipient FE, a destination IP address from the received ECPRQ, determining, by the recipient FE, that the destination IP address extracted from the received ECPRO matches an IP address in the respective address mapping table provided to the recipient FE by the SDN controller, computing, by the recipient FE, an ECP response (ECPR), and transmitting, by the recipient FE, the ECP response to the sender EH, in order to alleviate ARP request processing on the controller as well as reduce ARP traffic in the network.
	(2) Regarding claim 2:
Adams further discloses detecting, by the SDN controller, a topology of the network and computing forwarding information in a form of forwarding trees (Column 16, Lines 5-21).	
(3) Regarding claim 3:
Adams further discloses wherein determining whether the extracted destination information indicates that the forwarding information for the respective ECPRQ is known by the SDN controller comprises determining whether the extracted destination information corresponds to a broadcast address (Column 10, Lines 34-37).

Adams further discloses wherein a state of the ECP database is installed on only some edge FE of the plurality of FE (Column 8, Lines 24-41).
 	(5) Regarding claim 6:
Adams further discloses wherein the state of the ECP database for an EH is only installed on edge FE at which an ECPRQ for the EH has been received (Column 8, Lines 24-41; Fig. 6C and 6D).
 	(6) Regarding claim 7:
Adams further discloses wherein installing information of states installed on FE is stored in the ECP database (Column 8, Lines 24-41; Fig. 6B-6D).
 	(7) Regarding claim 8:
Adams further discloses wherein in case of an exception situation of the network, a higher priority rule in one or more of the FE is installed omitting transmitting an ECPRQ and/or ECPR to the controller (Column 8, Lines 47-63).
	(8) Regarding claim 10:
Adams further discloses wherein states to be installed on a respective FE are pushed to the respective FE (Column 8, Lines 16-23; Column 9, Lines 36-57).
	(9) Regarding claim 11:
	Claim 11-13 recite features similar to those of claim 1. Relevant portions of the cited prior art and rationales set forth in the rejection of claim 1 also apply. 
	(10) Claim 14:

(11) Regarding claim 16:
Adams does not disclose wherein the packet processing rules for ECP installed on each respective FE include instructions to: extract, when a respective ECPRQ is received by the respective FE, destination information, determine whether the extracted destination information indicates that forwarding information for the respective ECPRQ is known by the SDN controller, and if the extracted destination information indicates that the forwarding information for the respective ECPRQ is known by the SDN controller, forward the respective ECPRQ according to the forwarding information for the respective ECPRQ, or if the extracted destination information indicates that the forwarding information for the respective ECPRQ is not known by the SDN controller: extract, from the respective ECPRQ, a destination IP address and compute an ECP response when the extracted destination IP address matches an IP address in the respective address mapping table provided to the respective FE by the SDN controller, and provide the respective ECPRQ to the SDN controller.
Fung teaches a switch extracts destination information from a received ARP request, determines whether the extracted destination information indicates that forwarding information of the ARP request is known by a SDN controller, and if the extracted destination information indicates that the forwarding information is known by the SDN controller, forward 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Adams in view of Fung to include the features that wherein the packet processing rules for ECP installed on each respective FE include instructions to: extract, when a respective ECPRQ is received by the respective FE, destination information, determine whether the extracted destination information indicates that forwarding information for the respective ECPRQ is known by the SDN controller, and if the extracted destination information indicates that the forwarding information for the respective ECPRQ is known by the SDN controller, forward the respective ECPRQ according to the forwarding information for the respective ECPRQ, or if the extracted destination information indicates that the forwarding information for the respective ECPRQ is not known by the SDN controller: extract, from the respective ECPRQ, a destination IP address and compute an ECP response when the extracted destination IP address matches an IP address in the respective address mapping table provided to the respective FE by the SDN controller, and provide the respective ECPRQ to the SDN controller, in order to alleviate ARP requests processing on the controller as well as to reduce ARP traffic in the network.
(12) Regarding claim 17:

Fung teaches a SDN controller maintains an ECP database (paragraph [0045], “switch database”) that includes, for each of a plurality of switch, a network location (“switch identifier”), a protocol network location (“MAC address(es) of the switch”), and network attachment information (“VIPAS identifier(s)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Adams in view of Fung to include the features that maintaining, by the SDN controller, an ECP database that includes, for each of the plurality of EH, a network location, a protocol network location, and network attachment information, in order to alleviate ARP requests processing on the controller as well as to reduce ARP traffic in the network.
(13) Regarding claim 18:
Adams does not disclose wherein each respective address mapping table includes address mapping information that is derived from data stored at the ECP database.
Fung teaches each respective address mapping table includes address mapping information that is derived from data stored at the ECP database (paragraph [0045]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Adams in view of Fung to include the features that wherein each respective address mapping table includes address mapping information that 
(14) Regarding claim 19:
Adams does not disclose wherein the installing special forwarding rules to reduce the load of packets sent to the SDN controller includes installing forwarding rules that omit forwarding the received ECPRQ to the SDN controller.
Fung teaches installing forwarding rules that omit forwarding the received ARP requests to a SDN controller (paragraph [0058], “…To offload the controller from generating many ARP replies for switches in the switch fabric, as an alternative embodiment, it might be desirable to have the switch generate the ARP reply locally.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Adams in view of Fung to include the features that installing special forwarding rules to reduce the load of packets sent to the SDN controller includes installing forwarding rules that omit forwarding the received ECPRQ to the SDN controller, in order to alleviate ARP requests processing on the controller as well as to reduce ARP traffic in the network.
(15) Regarding claim 20:
Adams does not disclose the optimization phase further including determining, by the SDN controller for each respective FE of the plurality of FE, the respective address mapping table by selecting a subset of a network-wide address mapping table maintained by the SDN controller.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Adams in view of Fung to include the features that the optimization phase further including determining, by the SDN controller for each respective FE of the plurality of FE, the respective address mapping table by selecting a subset of a network-wide address mapping table maintained by the SDN controller, in order to alleviate ARP requests processing on the controller as well as to reduce ARP traffic in the network.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 10,142,160 B1) in view of Fung (US 2017/0048154 A1), and further in view of Shin et al. (US 2015/0071289 A1).
(1) Regarding claim 4:
 	Adams does not disclose wherein one or more states in the ECP database are removed after certain periods of time. 
 	Shin teaches expiring unused entries of an ARP table (paragraph [0015]).

	(2) Regarding claim 9:
Adams does not disclose the higher priority rule is provided with a hard timeout. 
Shin teaches entries of an ARP table is provided with an age (paragraph [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Adams in view of Shin to include the feature that the higher priority rule is provided with a hard timeout, in order to prevent a flow table from containing unused information.
	
Response to Arguments
Applicant argues Fung does not teach the claim features processing, by the recipient FE, the received ECPRQ according to the respective packet processing rules installed on the recipient FE by the SDN controller, or an optimization phase including installing special forwarding rules to reduce the load of packets sent to a SDN controller.  Examiner respectfully disagrees.  
Fung teaches the aforementioned features at least in paragraph [0045], [0047] and [0058]. 
In paragraph [0045], Fung describes “In step 31, the controller manages a switch database … If an ARP reply is to be generated by a switch intercepting an ARP request, then 
Further, in paragraph [0058], Fung describes “To offload the controller from generating many ARP replies for switches in the switch fabric, as an alternative embodiment, it might be desirable to have the switch generate the ARP reply locally.”  Thus, Fung’s teaching of local ARP replies teaches the claimed optimization phase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465